— Main, J. P.
Appeal from an order of the Supreme Court at Special Term (Bradley, J.), entered October 15, 1985 in Sullivan County, which denied defendant’s motion to dismiss the complaint.
Plaintiff commenced the instant divorce action against defendant alleging cruel and inhuman treatment. Among the acts of such treatment alleged to have been committed by defendant were verbal abuse, religious harassment and refusal to engage in marital relations. After answering, defendant moved to dismiss the complaint for failure to state a cause of action. Special Term denied that motion, and this appeal was taken.
While it is true that mere marital disharmony and incompatibility are insufficient to establish grounds for divorce, the alleged acts of defendant constitute a course of conduct, which, if proven at trial, could conceivably be determined to endanger plaintiffs mental well-being so as to make the parties’ continued cohabitation unsafe or improper (see, Domestic Relations Law § 170 [1]; Pfeil v Pfeil, 100 AD2d 725; Lerner v Lerner, 65 AD2d 889). Accordingly, Special Term did not err in declining to dismiss the complaint at this early stage.
Order affirmed, without costs. Main, J. P., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.